DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 May 2021 has been entered.

Response to Amendment
Claim 1 has been amended.  Claim 4 has been canceled.  Claims 1-3 and 5-20 are currently pending and have been considered below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3 and 5-20 have been fully considered but are moot in view of the new grounds of rejection necessitated by Applicant’s amendments.

Claim Objections
Claims 5 and 7 are objected to because of the following informalities:  Claims 5 and 7 depend on canceled claim 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3 and 5-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Automated Driving System ToolboxTM Reference – Matlab R2017b,” 1 January 2017 (2017-01-01), Natick Massachusetts, USA, hereinafter, “Matlab”, in view of Marlin, Michael J. Wide area search and engagement simulation validation. AIR FORCE INST OF TECH WRIGHT-PATTERSON AFB OH DEPT OF AERONAUTICS AND ASTRONAUTICS, 2007, hereinafter, “Marlin”, and further in view of Alexiev, Kiril. "Spatio-Temporal Data Visualization and Analysis for Multi-Target Tracking." NATO SCIENCE SERIES SUB SERIES III COMPUTER AND SYSTEMS SCIENCES 198 (2005): 235, hereinafter, “Alexiev”.

As per claim 1, Matlab discloses a method of simulating target detection and recognition, the method comprising: 
receiving ground truth attributes defining one or more respective simulated physical objects (Matlab, pages 1-2 to 1-3, The Ground Truth Labeler app ... exports data as a groundTruth object. You can use the groundTruth object to “Train an Object Detector from Ground Truth Data”. You can also “Create Automation Algorithm for Ground Truth Labeling” and use a “Use Custom Data Source Reader for Ground Truth Labeling” … groundTruthLabeler opens the app, enabling you to label ground truth data in images); 
receiving collection attributes associated with one or more collections for defining the one or more collections, each collection being a simulation of automated target recognition applied to simulated sensor output associated with simulated sensing of the one or more simulated physical objects by a plurality of simulated sensors (Matlab, page 2-2, Description, The Multi Object Tracker block creates and manages the tracks of moving objects. The block initializes, confirms, predicts, corrects, and deletes tracks. Inputs to the tracker are detection reports generated by the Radar Detection Generator and Vision Detection Generator blocks. The tracker accepts detections from multiple sensors; Matlab, pages 2-4 to 2-5, The track structure is defined as: ObjectAttributes, Cell array of object attributes reported by the sensor making the detection; Matlab, pages 2-11 to 2-16, Radar Detection Generator, Detections are derived from simulated actor poses and are generated at intervals equal to the sensor update interval. All detections are referenced to the coordinate system of the ego vehicle. The generator can simulate real detections with added random noise and also generate false alarm detections. A statistical model generates the measurement noise, true detections, and false positives. The random numbers generated by the statistical model are controlled by random number generator settings on the Measurements tab; Matlab, page 2-33, Vision Detection Generator, Detections are derived from simulated actor poses and are generated at intervals equal to the sensor update interval … The generator can simulate real detections with added random noise and also generate false positive detections. A statistical model generates the measurement noise, true detections, and false positives; Matlab, pages 4-236 to 4-238), 
wherein the collection attributes include uncertainty attributes that represent uncertainty associated with detection of the respective one or more simulated physical objects (Matlab, pages 3-231 to 3-234, plotTrack, Plot a set of detection tracks, Description, plotTrack(tPlotter,positions) returns a plot of object detection tracks ... plotTrack(tPlotter,positions, ___ ,labels,covariances) additionally specifies covariances of track uncertainties ... Input Arguments, covariances — Covariances of track uncertainties);
simulating detection of the one or more simulated physical objects and recognition based on the ground truth attributes (Matlab, page 2-2, Description, A new track usually starts in a ‘Tentative’ state. If enough detections are assigned to the track, its status shifts to ‘Confirmed’. When a track is confirmed, you have confidence that it represents a real object; Matlab, pages 2-11 to 2-16, Radar Detection Generator, ObjectAttributes property of each detection, TargetIndex, Identifier of the actor, ActorID that generated the detection; Matlab, pages 4-236 to 4-238); 
generating detection data about at least one detected object based on the simulated detection (Matlab, pages 4-236 to 4-238, detect, Class: acfObjectDetectorMonoCamera Detect objects using ACF object detector, Description, bboxes = detect(detector,I) detects objects within image I using the input aggregate channel features (ACF) object detector. The locations of objects detected are returned as a set of bounding boxes, bboxes … Examples, Detect Vehicle Using Calibrated Monocular Camera, Define a monoCamera object with camera intrinsics and configure a vehicle detector to find vehicles of a specific width. Run the detector on a video and display identified objects); and 
outputing the detection data (Matlab, pages 2-11 to 2-13, Radar Detection Generator, Output, Detections, Radar sensor detections, output as a structure; Matlab, pages 4-238 to 4-241, Examples, Detect Vehicle Using Calibrated Monocular Camera, Define a monoCamera object with camera intrinsics and configure a vehicle detector to find vehicles of a specific width. Run the detector on a video and display identified objects).
Matlab does not explicitly disclose the following limitations as further recited however Marlin discloses 
wherein the collection attributes include uncertainty attributes that represent uncertainty associated with detection of the location of respective one or more simulated physical objects (Marlin, pages 12-13, Distribution of Targets, For Scenario 2, AS contains a Poisson field of targets and a Poisson field of false targets ... The Poisson field of targets is characterized by a probability density parameter β which is the expected number of target encounters per unit area. The Poisson probability parameter λT, is then [Equation 6] and the probability of encountering exactly t targets in A becomes [Equation 7], Probability of Target Report, The probability of the ATR process correctly reporting an encountered target as a target can be denoted as PTR and the probability of  incorrectly reporting a target is (1-PTR). The comparable notation for the ATR declaration of an encountered false target is PFTR and (1-PFTR); Marlin, page 70, Appendix A: MultiUAV Target Discovery Time Subroutines, TargetDiscoveryTimes(:,1) - Target discovery time array used to determine spatial positions of targets based on search agent location at the discovery time. TargetDiscoveryTimes(:,2) - Links target type (i.e. target or false target) to adjacent discovery time, DiscoveryTimes (i) = random); 
applying at least one stochastic algorithm that uses the uncertainty attributes (Marlin, pages 13-15, Confusion Matrix, Ideally the confusion matrix will take the form of the identity matrix where PTR = PFTR = 1. This infers no incorrect target declarations can occur. It is more realistic to define the values for PTR as 0 < PTR ≤ 1 and PFTR as 0 < PFTR ≤ 1 to account for the likelihood of target declaration errors. Overall, the confusion matrix implies there are three possible wide area search and engagement outcomes for any given ATR report: A target is encountered and declared a target, A false target is encountered and declared a target, A false target is encountered and declared a false target or a target is encountered and declared a false target; Marlin, page 27, MultiUAV Simulation Description, Each Monte Carlo run uses an incrementing schedule of pseudo-random numbers to determine target locations; Marlin, page 36, Table 2. Multi UAV Confusion Matrix, For this research only two target types, a generic target and false target, were considered. The MultiUAV confusion matrix subroutine is shown in Appendix B; Marlin, page 72, Appendix B: Multi UAV Classify Targets Subroutines, Classification - Determines what the vehicle classifies the target as based on the vehicle's probability of identification (Pid) and a random draw, Inputs: TrueTargetType - True type of the target, Pid - Confusion matrix, Outputs: Classification, RandomNumber = rand; j = TrueTargetType; The variable Bounds is used to determine the relation between the random number and the confusion matrix; Marlin, page 70, Appendix A: MultiUAV Target Discovery Time Subroutines, TargetDiscoveryTimes(:,1) - Target discovery time array used to determine spatial positions of targets based on search agent location at the discovery time. TargetDiscoveryTimes(:,2) - Links target type (i.e. target or false target) to adjacent discovery time, DiscoveryTimes (i) = random);
simulating detection of the one or more simulated physical objects at a location at a point in time and recognition based on the ground truth attributes the uncertainty attributes, and a result of the at least one stochastic algorithm (Marlin, page 13, Probability of Target Report, The probability of the ATR process correctly reporting an encountered target as a target can be denoted as PTR and the probability of incorrectly reporting a target is (1-PTR). The comparable notation for the ATR declaration of an encountered false target is PFTR and (1-PFTR); Marlin, page 25, Section III. Multi UAV Simulation Environment, model the performance of the ATR algorithms that will be used to discriminate between targets and false targets … simulation environment and the embedded simulation functions … These functions include … how targets and false targets are distributed in the simulated space … simulation of scenarios … ability to accurately simulate Poisson fields of targets and false targets, the implementation of the confusion matrix and ROC curve equations to model an ATR process and finally the use of time varying parameters as control inputs to optimize ATR performance; Marlin, page 70, Appendix A: MultiUAV Target Discovery Time Subroutines, TargetDiscoveryTimes(:,1) - Target discovery time array used to determine spatial positions of targets based on search agent location at the discovery time. TargetDiscoveryTimes(:,2) - Links target type (i.e. target or false target) to adjacent discovery time; Marlin, page 72, Appendix B: Multi UAV Classify Targets Subroutine, DiscoveryTimes (i) = random).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the randomization of detection probabilities as taught by Marlin in the system of Matlab in order to generate representative real world conditions and outcomes (Marlin, Abstract). 
Matlab and Marlin do not explicitly disclose the following limitations as further recited however Alexiev discloses 
wherein the collection attributes include uncertainty attributes that represent uncertainty associated with detection of the geolocation of respective one or more simulated physical objects (Alexiev, page 240, Figure 1, GUI including GIS map and Start timer to select targets (Liner, Fighter, Bomber, Missile);Alexiev, page 237, The simulation of radar data processing …  a great number of different kind of simultaneously maneuvering targets … radar data input based on recorded real radar signals … target detection; recognition of a pattern of successive detections as pertaining to the same target (track initiation); target state estimation (estimation of parameters like position, velocity and acceleration), thus establishing a so-called “target track” … distinguishing different targets … information fusion, using several sensors; Alexiev, page 237, Section 2.1 Temporal Database, A spatio-temporal data model is used to represent and analyze space-time information.  Space-time information is a combination between any available and relevant a priori information … the a priori information will typically consist of geographical data … time can be stored as an attribute in a databases … The spatial presentation often leads to Geographic Information System databases (GIS), which facilitates data presentation in the real world; Alexiev, pages 239-242, Target modeling, The radar parameters (scan rate T and detection probability PD) can vary in wide intervals … Target motion is modeled by computing the position, velocity and acceleration at the moment of radar wave reflection; Alexiev, page 244, Section 4. Clutter Modeling, in radar applications, the adversary targets generate active counter measure return signals (figure 6) or spread passive reflectors to deceive the sensors … noise jamming … the presence of a large false alarm rate … pulse jamming … noise and clutter from natural and artificial origins are modeled; Alexiev, page 248-249, Section 6.2.1 Track Initiation Algorithms, Track initiation …  localizing a target … find several measurements ordered in space and time … The main parameters, which have to be estimated, are the probability of detection of a trajectory, the probability of false track detection as a function of a number of considered measurements N, radar probabilistic characteristics; Alexiev, pages 249-241, Section 6.2.2 Track Estimation Algorithms, estimation parameters …  false alarms … The problem of the presence of false alarms can be resolved by a probabilistic data association (PDA) algorithm … allows more than one measurement to be associated with a track, each with a different probability and a corresponding weight);
simulating detection of the one or more simulated physical objects at a geolocation at a point in time (Alexiev, page 240, Figure 1, GUI including GIS map and Start timer to select targets (Liner, Fighter, Bomber, Missile; Alexiev, page 241, Figure 3, Target trajectory; Alexiev, page 237, The simulation of radar data processing …  a great number of different kind of simultaneously maneuvering targets … radar data input based on recorded real radar signals … target detection; recognition of a pattern of successive detections as pertaining to the same target (track initiation); Alexiev, pages 239-242, Target modeling, The radar parameters (scan rate T and detection probability PD) can vary in wide intervals … Target motion is modeled by computing the position, velocity and acceleration at the moment of radar wave reflection).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to include the geographical GIS spatial presentation probability detection of targets as taught by Alexiev in the system of Matlab and Marlin in order to facilitates data presentation in real world scenarios thus improving the analysis of spatio-temporal information with relation to target detection (Alexiev, page 237, Section 2.1 Temporal Database).

As per claim 2, Matlab, Marlin and Alexiev disclose the method as recited in claim 1, wherein the ground truth attributes associated with one of the simulated physical objects include at least one of an input geolocation, an input object type (Matlab, pages 1-2 to 1-3, source object; Matlab, page 4-256, drivingScenario class, A driving scenario is a 3-D arena containing roads and actors. Actors represent anything that moves, such as cars, pedestrians, bicycles, and other objects. Actors can also include stationary obstacle; Matlab, pages 4-1 to 4-12, The driving.connector.Connector class creates an interface between a custom visualization or analysis tool and the Ground Truth Labeler app), and mobility information associated with the simulated physical object, the mobility information indicating whether the simulated physical object is stationary or moving and further indicating a path and speed of the simulated physical object when the simulated physical object is indicated to be moving (Matlab, page 4-126, velocity trajectory).

As per claim 3, Matlab, Marlin and Alexiev disclose the method as recited in claim 1, wherein the detection data about a detected object of the at least one detected object includes at least one of geolocation data describing a detected geolocation of the detected object and detected object type of the detected object (Matlab, pages 2-11 to 2-32, coordinate system of the vehicle; Matlab, pages 4-1 to 4-12).

As per claim 5, Matlab, Marlin and Alexiev disclose the method as recited in claim 4, wherein the collection attributes associated with one of the collections includes automatic target recognition (ATR) performance attributes, sensor performance attributes, and a frame attribute, wherein the frame attribute indicates whether the simulated sensing by the simulated sensors is single-frame or multi-frame (Matlab, page 2-11 to 2-32, Radar Detection Generator, generates detections from radar measurements taken by a radar sensor mounted on an ego vehicle. Detections are derived from simulated actor poses and are generated at intervals equal to the sensor update interval … The generator can simulate real detections with added random noise and also generate false alarm detections. A statistical model generates the measurement noise, true detections, and false positives; Matlab, pages 4-343 to 4-352, vision detection, vision sensor, update interval; Marlin, page 8, Research Objective, optimize the simulated ATR performance).

As per claim 6, Matlab, Marlin and Alexiev disclose the method as recited in claim 5, wherein:
the at least one uncertainty attribute includes at least one of a random error covariance and a bias covariance (Matlab, page 2-11 to 2-32, noise covariance matrix; Matlab, pages 4-343 to 4-352, random noise, false alarm detection; Matlab, pages 3-231 to 3-234, plotTrack, Plot a set of detection tracks, Description, plotTrack(tPlotter,positions) returns a plot of object detection tracks ... plotTrack(tPlotter,positions, ___ ,labels,covariances) additionally specifies covariances of track uncertainties ... Input Arguments, covariances — Covariances of track uncertainties), and 
using the at least one stochastic algorithm includes drawing at least one sample from a probability distribution with parameters set to at least one of the random error covariance and the bias covariance (Matlab, pages 2-11 to 2-32; Matlab, pages 4-343 to 4-352; Matlab, pages 3-231 to 3-234, Input Arguments, covariances — Covariances of track uncertainties, 2-by-2-by-M matrix Covariances of track uncertainties centered at the track positions, specified as a 2-by-2- by-M matrix; Matlab, page 4-121, trackingKF class, When the process noise and measurement noise are Gaussian, the Kalman filter is the optimal minimum mean-squared error (MMSE) state estimator for linear processes. StateCovariance — State estimation error covariance, The matrix represents the uncertainty in the state ProcessNoise — Covariance of process noise; Matlab, page 4-135 to 4-141, Correct, Class: trackingKF, Correct Kalman state vector and state covariance matrix … returns the corrected state error covariance matrix, Pcorr, of the tracking filter, filter, based on the current measurement, z; Matlab, page 4-146 to 4-160, trackingEKF class, StateCovariance — State estimation error covariance, The covariance matrix represents the uncertainty in the filter state. ProcessNoise — Process noise covariance, MeasurementNoise — Measurement noise covariance, Algorithms The extended Kalman filter estimates the state of a process governed by this nonlinear stochastic equation).

As per claim 7, Matlab, Marlin and Alexiev disclose the method as recited in claim 4, further comprising applying an interpolation function to determine the geolocation data associated with a selected time (Matlab, pages 2-11 to 2-32, coordinate system of the vehicle, update interval; Matlab, pages 4-343 to 4-352; Matlab, page 4-301, path, create actor or vehicle path in driving scenario, Description, path (ac,waypoints) creates a path for an actor or vehicle, ac, using a set of waypoints. The actor follows the path at 30 m/s. Input Arguments, speed - Actor speed, Actor speed, specified as a positive scalar or N-element vector of nonnegative values. N is the number of waypoints. When speed is a scalar, the speed is constant throughout the actor motion. When speed is a vector, it specifies the speed at each waypoint. Speeds are interpolated between waypoints. speed can be zero at any waypoint but cannot be zero at two consecutive waypoints. Units are meters per second; Matlab, pages 4-1 to 4-12).

As per claim 8, Matlab, Marlin and Alexiev disclose the method as recited in claim 5, wherein:
the at least one uncertainty attribute further includes a time decorrelation parameter (Matlab, page 4-164, predict, Class: trackingEKF), and when the frame attribute indicates that the simulated sensing is multi-frame, the method further comprises: 
applying an interpolation function to interpolate simulated object positions at uniform time intervals specified by the time decorrelation parameter (Matlab, page 4-164, predict, Class: trackingEKF, Predict extended Kalman state vector and state error covariance matrix, [xpred,Ppred] = predict(filter) returns the predicted state vector, xpred, and state error covariance matrix, Ppred, at the next time step based on the current time step. The predicted values overwrite the internal state vector and state error covariance matrix of the extended Kalman filter, Output Arguments, xpred — Predicted state, Ppred — Predicted state error covariance matrix); and 
using the interpolated positions to draw at least one sample from a probability distribution (Matlab, pages 2-11 to 2-32, coordinate system of the vehicle, update interval; Matlab, pages 4-343 to 4-352; Matlab, page 4-211, step, System object: multiObjectTracker, Update tracker with new detections, Description, [confirmedtracks,tentativetracks,alltracks] = step(tracker, detections,time) creates, updates, and deletes tracks in the tracker. Updates are based on a list of detections, detections. All tracks are update to time, time. The method returns three struct arrays of tracks, confirmedtracks, tentativetracks, and alltracks. Each array element corresponds to one track. To use this syntax, set the HasCostMatrixInput property to false. Input Arguments, tracker — Multi-object tracker object, time — Time of update, Output Arguments confirmedtracks — Confirmed tracks, tentativetracks — Tentative tracks, alltracks — All tracks).

As per claim 9, Matlab, Marlin and Alexiev disclose the method as recited in claim 3, wherein:
when the detection data includes the detected object type, the method further comprises determining the detected object type by using the at least one stochastic algorithm (Matlab, pages 2-11 to 2-32; Matlab, pages 2-33 to 2-50, real detection, random noise, false positive detections; Matlab, pages 4-343 to 4-352, visionDetectionGenerator System object, You can use the visionDetectionGenerator object in a scenario containing actors and paths which you can created by using the drivingScenario object. Using a statistical mode, the generator can simulate real detections with added random noise and also generate false alarm detections).

As per claim 10, Matlab, Marlin and Alexiev disclose the method as recited in claim 3, wherein:
the method further comprises: randomly selecting a first portion of detected objects of the at least one detected object using the at least one stochastic algorithm that applies the true detection rate (Matlab, page 2-33 to 2-50, real detectors, random noise, false positive detections; Marlin, page 28, Target Distribution and Target Discovery Times; Marlin, page 33, Subroutine Poisson Discovery Times; Marlin, page 72, Appendix B: Multi UAV Classify Targets Subroutines); 
assigning the detected object type of each of the detected objects in the first portion to be an input object type included in the ground truth attributes for a corresponding one of the one or more simulated physical objects simulated to be detected as the detected object (Matlab, page 4-256, drivingScenario class, A driving scenario is a 3-D arena containing roads and actors. Actors represent anything that moves, such as cars, pedestrians, bicycles, and other objects. Actors can also include stationary obstacle; Matlab, pages 4-1 to 4-12, The driving.connector.Connector class creates an interface between a custom visualization or analysis tool and the Ground Truth Labeler app); and 
assigning the detected object type of respective detected objects not included in the first portion to be a randomly drawn object type from a similarity list of object types indicated to be similar to the object type for the corresponding one of the one or more simulated physical objects simulated to be detected as the detected object (Matlab, page 4-256; Matlab, pages 4-343 to 4-352, multi object tracker, actor profiles).

As per claim 11, Matlab, Marlin and Alexiev disclose the method as recited in claim 10, wherein:
the at least one uncertainty attribute includes a false detection rate (Matlab, pages 2-33 to 2-50, real detections, random noise, false positive detections), and 
the method further comprises: 
adding a random number of false detections that do not correspond to information in the ground truth attributes using the at least one stochastic algorithm that applies the false detection rate (Matlab, page 2-11 to 2-15, Radar Detection Generator, The generator can simulate real detections with added random noise and also generate false alarm detections. A statistical model generates the measurement noise, true detections, and false positives); and 
assigning the detected object type for each of the false detections to be a randomly drawn object type from an eligibility list of object types indicated to be eligible to be detected by the collection (Matlab, page 2-11 to 2-15; Matlab, pages 2-24, 2-26 and 4-319; Matlab, pages 4-343 to 4-352; Marlin, page 72, Appendix B: Multi UAV Classify Targets Subroutines, Classification – Determines what the vehicle classifies the target as based on the vehicle’s probability of identification (Pid) and a random draw).

As per claim 12, Matlab, Marlin and Alexiev disclose the method as recited in claim 10, wherein:
the similarity list includes an object type "none" (Matlab, pages 2-11 to 2-32, number of actors, integer, target index actor ID), and 
the method further comprises when the object type "none" is assigned to one of the detected objects, treating the detected object as having not been detected (Matlab, pages 2-11 to 2-32, number of actors, integer, target index actor ID; Matlab, page 4-189, multiObjectTracker System object, The multiObjectTracker System object creates and manages the tracks of moving objects. The object initializes, confirms, predicts, corrects, and deletes tracks. Inputs to the tracker are detection reports generated by the objectDetection, radarDetectionGenerator, and visionDetectionGenerator objects … A new track usually starts in a ‘Tentative’ state. If enough detections are assigned to the track, its status shifts to ‘Confirmed’. When a track is confirmed, you have confidence that it represents a real object. If detections are not added to the track within a specifiable number of updates, the track can be deleted. The tracker also optimally estimates the state vector and state vector covariance matrix for each track).

As per claim 13, Matlab, Marlin and Alexiev disclose the method as recited in claim 1, wherein:
a determination of whether or not one of the simulated physical objects is detected in association with the collection is based on the at least one uncertainty attribute (Matlab, pages 2-24 to 2-26, probability of detecting a target).

As per claim 14, Matlab, Marlin and Alexiev disclose the method as recited in claim 3, wherein when the detection data includes the detected object type, the detection data further includes a confidence in the simulated detection of the detected object (Matlab, pages 2-33 to 2-50, real detections; Matlab, page 4-189, multiObjectTracker System object, Description The multiObjectTracker System object creates and manages the tracks of moving objects ... A new track usually starts in a ‘Tentative’ state. If enough detections are assigned to the track, its status shifts to ‘Confirmed’. When a track is confirmed, you have confidence that it represents a real object).

As per claim 15, Matlab, Marlin and Alexiev disclose the method as recited in claim 14, wherein:
the method further includes determining the confidence using the at least one stochastic algorithm (Matlab, pages 2-33 to 2-50, real detections, random noise, false positive detections; Matlab, page 4-189; Matlab, pages 4-343 to 4-352).

As per claim 16, Matlab, Marlin and Alexiev disclose the method as recited in claim 13, wherein:
the at least one uncertainty attribute includes first mean and variance values and second mean and variance values (Matlab, page 3-231 to 3-234, plotTrack, Plot a set of detection tracks, plotTrack(tPlotter,positions, ___ ,labels,covariances) additionally specifies covariances of track uncertainties, Examples, Create a bird's-eye plot and a track plotter. Set the plotter to display up to seven history values for each track. covariances — Covariances of track uncertainties), 
the detection data further includes a confidence in the simulated detection of the detected object (Matlab, page 4-189, multiObjectTracker System object, Description The multiObjectTracker System object creates and manages the tracks of moving objects ... A new track usually starts in a ‘Tentative’ state. If enough detections are assigned to the track, its status shifts to ‘Confirmed’. When a track is confirmed, you have confidence that it represents a real object), and the method further comprises: 
determining, using the first mean and variance values, the confidence for detection data associated with a ground truth object detection that corresponds correctly to ground truth attributes for a simulated physical object (Matlab, page 4-189, multiObjectTracker System object, Description The multiObjectTracker System object creates and manages the tracks of moving objects ... A new track usually starts in a ‘Tentative’ state. If enough detections are assigned to the track, its status shifts to ‘Confirmed’. When a track is confirmed, you have confidence that it represents a real object), and 
determining, using the second mean and variance values, the confidence for detection data associated with false alarm detection that does not correspond correctly to ground truth attributes for a simulated physical object (Matlab, pages 2-24 to 2-26, minimum, maximum range, probability of detection false alarms; Matlab, page 4-189, multiObjectTracker System object; Matlab, pages 4-236 to 4-241).

As per claim 17, Matlab, Marlin and Alexiev disclose the method as recited in claim 1, further comprising:
receiving a user-entered detected object type to be included with the collection attributes that correspond to simulated detection of one of the simulated physical objects (Matlab, pages 4-1 to 4-12; Matlab, page 4-189, multiObjectTracker System object; Matlab, pages 4-256 to 4-258); and 
categorizing the simulated detection of the simulated physical object as a false alarm when the detected object type is different than an input object type included in the ground truth attributes that define the simulated physical object (Matlab, pages 2-24 to 2-26, actor profiles, false alarm; Matlab, page 4-189, multiObjectTracker System object; Matlab, pages 4-319, real detections, random noise, false alarms).

As per claim 18, Matlab, Marlin and Alexiev disclose the method as recited in claim 17, further comprising receiving a user-entered confidence to be included in the detection data associated with simulated detection of an object of the at least one detected object that indicates a confidence in accuracy of the simulated detection of the object (Matlab, pages 2-24 to 2-26, probability of detecting a target, false alarm rate; Matlab, page 4-189, multiObjectTracker System object; Matlab, page 4-319).

As per claim 19, Matlab, Marlin and Alexiev disclose the method as recited in claim 1, further comprising receiving a user-entered false alarm object to be included in the collection attributes associated with a collection of the one or more collections, wherein the false alarm object does not correspond to simulated detection of any of the one or more simulated physical objects defined by the ground truth attributes (Matlab, pages 2-24 to 2-26, probability of detecting a target, false alarm rate; Matlab, page 4-189, multiObjectTracker System object; Matlab, page 4-319).

As per claim 20, Matlab, Marlin and Alexiev disclose the method as recited in claim 1, further comprising:
identifying at least one of the one or more simulated physical objects that is a candidate to be detected by the simulated detection (Matlab, page 2-2; Matlab, page 4-189, multiObjectTracker System object); and 
receiving a user-entered detection entry associated with one or more of the identified candidates, wherein the detection entry determines whether or not the associated candidate is available to be detected by the simulated-detection (Matlab, page 2-2; Matlab, pages 4-1 to 4-12), 
wherein the simulation of the detection or non-detection of each of the respective candidates is based on the detection entry associated with the candidate (Matlab, page 2-23 to 2-26, maximum detection range, minimum and maximum detection ranges; Matlab, page 4-189, multiObjectTracker System object).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 5-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-20 of copending Application No. 16/133,329 and over claims 1-20 of copending Application No. 16/133,379 (reference applications). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the claims of copending Application No. 16/133,329 and copending Application No. 16/133,379.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Micks et al., U.S. Publication No. 2018/0203445 discloses simulating sensors that detect the predicted location of simulated physical objects and compares the estimated location of the simulated physical objects to annotations that represent the ground truth of the location of the simulated physical objects.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189.  The examiner can normally be reached on M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668            
/VU LE/Supervisory Patent Examiner, Art Unit 2668